   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On Behalf               )
 of All Others Similarly Situated,                      )
                                                        )
                         Plaintiff,                     ) Case No. _______________
                                                        )
         v.                                             ) CLASS ACTION
                                                        )
 CAS MEDICAL SYSTEMS, INC., ALAN W.                     ) JURY TRIAL DEMANDED
 MILINAZZO, PAUL A. MOLLOY, THOMAS                      )
 S. PATTON, GREGORY P. RAINEY, JAMES                    )
 E. THOMAS, KATHLEEN A. TUNE, and                       )
 KENNETH R. WEISSHAAR,                                  )
                                                        )
                         Defendants.                    )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on February 12, 2019

(the “Proposed Transaction”), pursuant to which CAS Medical Systems, Inc. (“CAS Medical” or

the “Company”) will be acquired by Edwards Lifesciences Corporation and its affiliates (together,

“Edwards”).

       2.      On February 11, 2019, CAS Medical’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Edwards Lifesciences Holding, Inc. and Crown Merger Sub, Inc.

Pursuant to the terms of the Merger Agreement, CAS Medical’s stockholders will receive $2.45

in cash for each share of CAS Medical common stock they hold.
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 2 of 11 PageID #: 2



       3.      On March 1, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of CAS Medical common stock.

       9.      Defendant CAS Medical is a Delaware corporation and maintains its principal

executive offices at 44 East Industrial Road, Branford, Connecticut 06405. CAS Medical’s




                                                  2
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 3 of 11 PageID #: 3



common stock is traded on the NASDAQ Capital Market under the ticker symbol “CASM.” CAS

Medical is a party to the Merger Agreement.

       10.     Defendant Alan W. Milinazzo a director of the Company.

       11.     Defendant Paul M. Molloy a director of the Company.

       12.     Defendant Thomas M. Patton is Chief Executive Officer, President, and a director

of the Company.

       13.     Defendant Gregory P. Rainey is a director of the Company.

       14.     Defendant James E. Thomas is a director of the Company.

       15.     Defendant Kathleen A. Tune is a director of the Company.

       16.     Defendant Kenneth R. Weisshaar a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of CAS Medical (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of

February 11, 2019, there were approximately 29,263,989 shares of CAS Medical common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 4 of 11 PageID #: 4



        21.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        25.     CAS Medical is a medical technology company that develops, manufactures, and

markets non-invasive cerebral and tissue oximeters used in patient monitoring.

        26.     CAS Medical’s principal products are the FORE-SIGHT® and FORE-SIGHT

ELITE® brand tissue oximeters and sensors. These products alert clinicians to the oxygenation




                                                 4
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 5 of 11 PageID #: 5



levels of a patient’s brain or other body tissue during medical procedures to avoid harm caused by

insufficient oxygen, otherwise known as hypoxia.

       27.     On February 11, 2019, CAS Medical’s Board caused the Company to enter into the

Merger Agreement with Edwards.

       28.     Pursuant to the terms of the Merger Agreement, CAS Medical’s stockholders will

receive $2.35 in cash for each share of CAS Medical common stock they hold.

       29.     According to the press release announcing the Proposed Transaction:

       Edwards Lifesciences Corporation (NYSE: EW), the global leader in patient-
       focused innovations for structural heart disease and critical care monitoring, today
       announced that it has entered into a definitive merger agreement to acquire CAS
       Medical Systems, Inc. (NASDAQ: CASM) (CASMED), a medical technology
       company dedicated to non-invasive monitoring of tissue oxygenation in the brain.

       Edwards will acquire CASMED in an all-cash transaction for $2.45 per share of
       Common Stock, or an equity value of approximately $100 million. . . .

       As a condition to the closing of the transaction, each holder of CASMED’s Series
       A Convertible Preferred Stock or Series A Exchangeable Preferred Stock will agree
       to convert such stock into shares of CASMED’s Common Stock, and upon the
       closing, those holders will be entitled to receive the transaction consideration as
       holders of Common Stock. The acquisition is expected to close in the second
       quarter of 2019 and is subject to the satisfaction of customary closing conditions,
       including expiration or termination of the applicable waiting period under the Hart-
       Scott-Rodino Antitrust Improvements Act and approval by CASMED’s
       stockholders.

       XMS Capital Partners is serving as financial advisor to Edwards and Pepper
       Hamilton LLP is serving as Edwards’ legal advisor. William Blair & Company
       L.L.C. is serving as financial advisor to CASMED and Wiggin and Dana LLP is
       serving as CASMED’s legal advisor.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       30.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.




                                                5
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 6 of 11 PageID #: 6



       31.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.

       32.     The Proxy Statement omits material information regarding the Company’s

financial projections and the analyses performed by the Company’s financial advisor in connection

with the Proposed Transaction, William Blair & Company L.L.C. (“William Blair”).

       33.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate EBITDA and EBIT; (ii) unlevered free cash flow and

all underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       34.     With respect to William Blair’s Selected Publicly Traded Companies Analysis, the

Proxy Statement fails to disclose the individual multiples and financial metrics for the companies

observed by William Blair in the analysis.

       35.     With respect to William Blair’s Selected Precedent Transactions Analysis, the

Proxy Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by William Blair in the analysis.

       36.     With respect to William Blair’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the projected unlevered future free cash flows used by William Blair

in the analysis; (ii) the terminal value of the Company; (iii) the individual inputs and assumptions

underlying the discount rates ranging from 9.0% to 13.0% and the perpetuity growth rates ranging

from 3.0% to 5.0%; (iv) William Blair’s basis for using exit multiples ranging from 3.00x to 5.00x;

(v) the Company’s net debt; and (vi) the Company’s total diluted outstanding shares.

       37.     With respect to William Blair’s M&A Premiums Paid Analysis, the Proxy

Statement fails to disclose: (i) the transactions observed by William Blair in the analysis; and (ii)

the premiums paid in the transactions.




                                                 6
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 7 of 11 PageID #: 7



       38.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

       39.     Second, the Proxy Statement omits material information regarding potential

conflicts of interest of William Blair.

       40.     The Proxy Statement fails to disclose whether William Blair has provided past

services to any parties to the Merger Agreement or their affiliates, as well as the timing and nature

of the services and the amount of compensation received by William Blair for the services.

       41.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       42.     Third, the Proxy Statement fails to disclose whether the Company entered into any

non-disclosure agreements that contained standstill and/or “don’t ask, don’t waive” provisions that

are or were preventing the counterparties from submitting superior offers to acquire the Company.

       43.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       44.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy




                                                 7
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 8 of 11 PageID #: 8



Statement: (i) Background of the Merger; (ii) Reasons for the Merger; (iii) Recommendation of

Our Board of Directors; (iv) Opinion of William Blair & Company, L.L.C.; and (v) Certain

Financial Forecasts.

       45.     The omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
            Thereunder Against the Individual Defendants and CAS Medical

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. CAS Medical is liable as the

issuer of these statements.

       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.



                                                  8
   Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 9 of 11 PageID #: 9



       51.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants acted as controlling persons of CAS Medical within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of CAS Medical and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  9
  Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 10 of 11 PageID #: 10



herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        58.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        59.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to file a Proxy Statement that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 10
  Case 1:19-cv-00478-MN Document 1 Filed 03/07/19 Page 11 of 11 PageID #: 11



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: March 7, 2019                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
